Case 1:21-cv-02045-TWP-TAB Document 6 Filed 08/25/21 Page 1 of 2 PageID #: 194




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DONALD ROY SMITH,                                     )
                                                      )
                                Plaintiff,            )
                                                      )
                         v.                           )
                                                      )       No. 1:21-cv-02045-TWP-TAB
AUTUMN TRAILS APARTMENTS, VANDY                       )
MARIE BAUER, GILLIAN DOWNHAM,                         )
and MUHAMED BECOVIC,                                  )
                                                      )
                                Defendants.           )

                           ENTRY DISMISSING ACTION AND
                        DIRECTING ENTRY OF FINAL JUDGMENT

       In the Entry of July 19, 2021, the Court screened the Complaint and explained that it is

subject to dismissal for lack of jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B) because there

were no allegations supporting diversity jurisdiction between the parties or federal question

jurisdiction (Filing No. 3). The Court gave the Plaintiff an opportunity to amend his Complaint no

later than August 13, 2021, and show cause why this case should not be dismissed because of a

lack of subject-matter jurisdiction.

       The Plaintiff filed an Amended Complaint on August 11, 2021 (Filing No. 5); however,

the filing fails to address or cure the problem of the initial Complaint concerning a lack of subject-

matter jurisdiction. The Court gave notice to the Plaintiff regarding the jurisdictional deficiencies

of his initial Complaint and provided him with an opportunity to respond. See Aljabri v. Holder,

745 F.3d 816, 819 (7th Cir. 2014). Because the Plaintiff has failed to cure the deficiencies of his

initial Complaint, for the reasons discussed in the screening Entry, this action is dismissed for

lack of jurisdiction. See 28 U.S.C. § 1915(e)(2)(B). Final judgment consistent with this Entry will

be issued under separate order.
Case 1:21-cv-02045-TWP-TAB Document 6 Filed 08/25/21 Page 2 of 2 PageID #: 195




       SO ORDERED.


       Date:    8/25/2021




Distribution:

DONALD ROY SMITH
7355 Shadeland Station Way, Apt. 130
Indianapolis, IN 46256




                                       2
